Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 17, 2015

The Court of Appeals hereby passes the following order:

A15D0242. ARLANDA ARNAY                      SMITH       v.   MARK        BUTLER,
    COMMISSIONER, GEORGIA.

      On January 23, 2015, Arlanda Smith filed what he titled an “Application for
Direct Appeal,” seeking to appeal the superior court’s October 15, 2014 order
upholding his disqualification of unemployment benefits by the Georgia Department
of Labor Board of Review. We lack jurisdiction.
      First of all, to be timely, a discretionary application must be filed within 30
days of entry of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga.
App. 582 (420 SE2d 393) (1992). Because this application was filed 100 days after
entry of the order Smith seeks to appeal, it is untimely. We thus lack jurisdiction to
consider the application.
      In addition, we have already denied Smith’s previous application for
discretionary appeal from the same order he seeks to appeal here. See Application
Number A15D0136 (decided November 24, 2014). That denial was a decision on the
merits, and the doctrine of res judicata bars any subsequent appeals from the same
order. See Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007);
Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003).
For these reasons, we lack jurisdiction over this application, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     02/17/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.